DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 09/19/2022 have been entered. Applicant amendments overcomes each and every one of the previous 112(a) and 112(b) rejections set forth in the Office Action mailed 05/19/2022. The previous 112(a) and 112(b) rejections are withdrawn.

Status of Claims
	Claims 1-12, 14-19, 21-24, and 27-43 remain pending in the application. 

Claim Objections
Claims 21 and 37 are objected to because of the following informalities: 
It appears that the last line of claim 21 was amended. It appears that a semicolon or a colon was added in place of a period. This should be a period. 
Claim 37 recites “the flexible connection of claim 21”. It is suggested to amend this to recite “the flexible connection module of claim 21” for consistency. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites “the instrument of claim 14”, however it is understood that claim 14 is directed to a cartridge. It is unclear what instrument is being referred to. It is suggested to amend claim 42 to recite “the cartridge of claim 14”. 
Claim 43 recites “the instrument of claim 21”, however it is understood that claim 21 is directed to a flexible connection module. It is unclear what instrument is being referred to. It is suggested to amend claim 43 to recite “the flexible connection module of claim 21”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-11, 14-15, 17-18, 27, 29, 31-34, 38-39, 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US-2010/0111768-A1) in view of Shaikh (US-2014/0248617-A1) and as evidenced by Fluor-A-Pure.
Note: Banerjee uses several different reference numbers to describe the same components, such as when describing a flow cell, they use 300 in Figure 3, 705 in Figure 7B, 724 for Figure 7C, 930 for Figures 9C-9D, and 1020 in Figure 10A. It is understood that the flow cells are the same in each figure. As such, reference numbers for each component will be in reference to the figure being looked at. 
Regarding claim 1, Banerjee teaches an instrument comprising: 
a reagent management system (area 200), operable to be positioned in the instrument, the reagent management system (200) comprising a plurality of reagent wells, each reagent well operable to contain a reagent of a plurality of reagents positioned therein, the reagent management system (200) operable to select a flow of reagent from one of the plurality of reagent wells ([0068], Figures 2, 12); 
	Figure 12 shows the framework and housing of the system, understood to be the instrument. 
	[0068] states that area 200 comprises fluidics and reagent storage. [0087] describes Figure 7B which depicts reagent containers 702 and 703 which are linked through reagent valve 701, where multi-way valves allow for controllable access of/to multiple lines/containers, with an optional priming pump 706 that draws reagents from the containers through tubing so that reagents are “ready to go” into the flow cell. It is understood that area 200 (reagent management system) will have the components relating to reagent handling described in Figure 7B. 
a flexible connection (tube 1040) operable to be positioned in the instrument, the flexible connection (1040) comprising a first channel inlet via and a first channel outlet via connected therebetween by a first flexible channel, the first channel inlet via in fluid communication with the reagent management system (200), the first flexible channel operable to route the flow of reagent therethrough ([0109], Figure 10A);
	It is stated by [0109] that reagents are introduced into the flow cell via tube 1040, and as it is a tube it is understood to have a first channel inlet via and a first channel outlet via connected by the tubing which is a flexible channel, where the inlet of the tube will be connected to area 200 (reagent management system) since the tube 1040 introduces reagents to the flow cell. It is further stated by [0090] that the tubing may be PTFE tubing, otherwise known as Teflon tubing which is understood to be flexible as evidenced by the NPL from Fluor-A-Pure which states that PTFE tubing is flexible.  
a flow cell (flow cell 705), operable to be positioned in the instrument, the flow cell (705) comprising an inlet port and an outlet port connected therebetween by a flow channel, the inlet port of the flow cell (705) connected to the first channel outlet via of the flexible connection (1040), the flow channel in fluid communication with the first flexible channel, the flow channel operable to route the flow of reagent over analytes positioned in the flow channel ([0087], Figure 7B); and
	A diagram showing the reagent containers 702 and 703, a reagent valve 701, flow cell 705, optional priming pump 706 which pumps reagents from containers through the tubing such that they can be ready to go into the flow cell, where reagents are then pulled through the flow cell using a pump 707 that is connected to waste reservoir 708 ([0087], Figure 7B). It is understood that the reagents will similarly be delivered to the flow cell seen in Figure 10 via tube 1040 as they are delivered in Figure 7B. Further, it is understood that the flow cell will have both an inlet to deliver reagents as well as an outlet that leads to the waste container seen in Figure 7B.  It is further stated by [0007] and [0009] that the flow cells have one or more fluidic channels that have the polynucleotide disposed in it, where the polynucleotide is understood to react with the buffers, enzymes, and fluorescently labeled nucleotides/oligonucleotides.
a detection module (camera system 140) ([0057], Figure 1);
wherein the reagent management system (200) and the flow cell are mechanically and flexibly connected together by the flexible connection (1040); and
	It is seen in Figure 10A that the tube 1040 (flexible connection) and flow cell 1020 are mechanically connected to one another, where due to the flexibility of the tube 1040 (flexible connection), it is also a flexible connection. 
wherein the flow cell is moveable by the instrument relative to a fixed reference point in the instrument and relative to the reagent management system (200) due to a movement of the flexible connection (1040) that occurs while the flow cell is moved.
It is understood that movement of the flow cell 1020 will be relative to a fixed point as well as relative to the area 200 (reagent management system). It is seen in Figure 10A that there is a flow cell 1020 which is on flow cell holder 1010 which is connected to tube 1040 ([0108], [0109]). It is stated by [0108] that the flow cell 1020 and flow cell holder 1010 can be situated on a movable stage/platform which is adjustable along X, Y, and Z axes, where Figure 10A shows the movement of the flow cell 1020 and flow cell holder 1010. It is seen that in both images of Figure 10A the tubing 1040 does not disconnect from the flow cell 1020. As such it is understood that the flow cell 1020 is movable due to a movement of the tube 1040 (flexible connection), where the tube 1040 (flexible connection) moves as the flow cell 1020 is moved. 
In reference to a fixed reference point, it is will be the rectangle area that is above camera 1030 is located as seen in Figure 10A. As the reference numbers for the camera change depending on the figure being referenced, it will be described as a point on the camera. 
While Banerjee does teach a flexible connection (tube 1040), the tube is not comprised of a laminate stack. 	
In the analogous art of flow cells connectable to macro-scale fluidics devices, Shaikh teaches a flow cell subassembly for controlled delivery of reagents to the sample. 
	Specifically, Shaikh teaches a laminate 300 as seen in Figure 3 (Shaikh; [0051]). The laminate 300 has a channel formed through various layers, where the fluidic channel is enclosed with a polymer thin film connector 360 which contains fluidic ports to allow communication with the channel (Shaikh; [0051]). Paragraph [0060] of Shaikh states that the thin film may be flexible. It is understood that the laminate layers 300 form the thin film connector 360 (Shaikh; [0017]).
	It would have been obvious to one skilled in the art to modify the tube of Banerjee such that it is the laminate stack as taught by Shaikh because Shaikh teaches that the thin fluidic connector allows for gap filling where the distance between a connection or a position of a connection is not uniform, or to allow for insertion between different apparatuses of dissimilar sizes (Shaikh; [0060]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a flow cell that has reagents delivered via a tube) which differed from the claimed device by the substitution of component(s) (i.e., tube) with other component(s) (i.e., a flexible connection composed of a laminate stack), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., tube for thin fluidic connector), and the results of the substitution (i.e., fluid delivery to a flow cell) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the tube of reference Banerjee with the thin fluidic connector of reference Shaikh, since the result would have been predictable.
It is understood that the thin fluidic connector of Shaikh has an inlet via and outlet via connected by a flexible channel that will connect to the area 200 (reagent management system) and flow cell of Banerjee in the same way tube 1040 connected the components.
Regarding claim 2, modified Banerjee further teaches wherein the flow cell is moveable relative to the fixed reference point in the instrument while the detection module is held stationary relative to the reference point.
It is seen in Figure 10A of Banerjee that the camera (detection module) is labeled 1030, where [0109] of Banerjee states that reagents are introduced into the flow cell via tube, and then the flow cell is moved to a position under camera 1030 (detection module) for imaging. The reference point is where camera 1030 is, and as such the flow cell 1020 seen in Figure 10A is movable relative to the fixed reference point (camera 1030). 
Regarding claim 3, modified Banerjee further teaches the instrument of claim 1, comprising: 
a cartridge, the cartridge comprising the reagent management system, the flow cell and the flexible connection;
	It is understood that the cartridge will comprise the area 200 (reagent management system), flow cell (1020), and flexible connection (1040) as seen in Figure 2 and 10A of Banerjee. It is stated by the instant specification [0061] that the cartridge is seen in Figure 2, which shows a block diagram where the cartridge includes the components.  
wherein, when the cartridge is engaged with the instrument and the flow cell is engaged with the cartridge, the reagent management system is fixed relative to the reference point of the instrument while the flow cell is movable relative to the reference point of the instrument.
	It is understood that when all components (cartridge) are connected to one another, the area 200 (reagent management system) is in a fixed location seen in Figure 2, and as described in claim 1 supra it is understood that the flow cell 1020 is movable relative to the fixed reference point (camera area 1030) of the instrument. 
Regarding claim 4, modified Banerjee further teaches the instrument of claim 1, wherein: 
the reagent management system (200) is positioned relative to the reference point within about a predetermined first tolerance range; and the flow cell is positioned relative to the reference point within about a second predetermined tolerance range, the first tolerance range being at least 10 times greater than the second tolerance range (Banerjee; Figures 2 and 10A).
	As stated in claim 1, it is understood that the reference point is in the area enclosed by a rectangle above the camera 1030 as seen in Figure 10A of Banerjee. Modified Banerjee does not teach tolerance ranges. However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine the tolerance range of the placement of the reagent management system and flow cell, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.II.
	One skilled in the art would need to determine the optimum tolerance range for the placement of the reagent management system 200 and flow cell such that the components are able to interact with one another.
Regarding claim 5, modified Banerjee further teaches wherein the flexible connection comprises a second flexible channel in fluid communication with the flow channel of the flow cell, the second flexible channel operable to route the flow of reagent from the flow cell to the reagent management system after the flow of reagent has passed through the flow channel.
It is understood that the tube 1040 seen in Figure 10A of Banerjee has been replaced with the thin fluidic connector of Shaikh. While a second tube is not shown in Figure 10A of Banerjee, from Figure 7B of Banerjee that there would are more connections that lead away from the flow cell 705 that lead to a waste container 708. It is understood that these connections will similarly be tubes, and will be replaced with the thin fluidic connector of Shaikh. It is understood that the waste container 708 is a part of the area 200 (reagent management system). 
It is understood that the first thin fluidic connector attached to the inlet of the flow cell and the second thin fluidic connector attached to the outlet of the flow cell are both part of the flexible connection. 
Regarding claim 7, modified Banerjee further teaches wherein the flexible connection comprises a sinuous shape, and
	As seen in Figure 6 of Shaikh, when the thin film (understood to be thin film connector 360) is flexible it can allow for different orientations. In particular, it is understood that since the thin film connector 360 is flexible, it can be bent in a sinuous shape such as seen in Figure 6C of Shaikh.
Note: recitation of “when a first distal end of the flexible connection is anchored and a second distal end of the flexible connection is moved a distance of between 1 to 20 percent of the overall length of the flexible connection in an X direction toward the first distal end and, thereafter, the second distal end is moved in a direction perpendicular to the X direction (a Y direction), then the force needed to move the second distal end one millimeter in the Y direction is less than 0.1 newtons and the force needed to move the second distal end four millimeters in the Y direction is less than 0.1 newtons.” is an intended use of the instrument that does not provide any additional structural limitations to the flexible connection. So long as the prior art teaches where the flexible connection is capable of moving between 1 to 20 percent the overall length of the flexible connection in an X direction and where a second distal end is moved in a direction perpendicular to the X direction where the force needed is less than 0.1 newtons to move one millimeter and less than 0.1 newtons to move four millimeters it will read on the limitations of the claim. 
Regarding claim 8, modified Banerjee teaches the instrument of claim 1. Modified Banerjee further teaches wherein the flexible connection comprises: 
		a top layer (referred to as layer 310) defining a top of the first flexible channel (Shaikh; [0051] and Figure 3); 
		a bottom layer (310) defining a bottom of the first flexible channel (Shaikh; [0051] and Figure 3); and
	As stated by paragraph [0051] of Shaikh, a channel laminate is formed by upper and lower layers 310. 
		an intermediate layer (referred to pre-formed layers 340) defining a wall width and a channel width of the first flexible channel (Shaikh; [0051] and Figure 3);
		wherein a ratio of the wall width to the channel width is greater than about 2.5. 
	Shaikh does not teach a ratio of the wall width to the channel width is greater than about 2.5. However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine the width of the channel, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.II. 
	It is understood that the channel width will be dependent on the size of the flow cell inlet, and that the width will be optimized such that it would allow for smooth flow. 
Regarding claim 9, modified Banerjee teaches the instrument of claim 8. Modified Banerjee further teaches wherein the intermediate layer is a plurality of sublayers. As seen in Figure 3 of Shaikh, intermediate layer 340 is made of at least 3 layers.  
	Regarding claim 10, modified Banerjee teaches the instrument of claim 8. Modified Banerjee further teaches wherein the top layer (310), intermediate layer (340) and bottom layer (310) are bonded together utilizing one of an adhesive bonding process (Shaikh). 
	As stated by paragraph [0050] of Shaikh, layers can be bonded together using adhesive interlayers such as pressure sensitive adhesives or glues. 
Regarding claim 11, modified Banerjee further teaches wherein, as the flow of reagent is routed through the flow channel, a chemical reaction is performed between the flow of reagent and the analytes, the chemical reaction inducing the analytes to affect detectable properties related to the analytes; and
wherein the detection module is operable to detect the detectable properties.
	[0108] of Banerjee states that the surface of the flow cell is moved back and forth between the camera and the heating/cooling component and the optical/laser components which allow enzymatic reactions when heated and to quantify the outcome of reactions with the camera/laser components. Therefore there is a chemical reaction being preformed, as well as detectable properties being detected by the camera. [0007] of Banerjee further states that the reagents include buffers, enzymes, fluorescently labeled nucleotides, or oligonucleotides that are brought into contact with the polynucleotides which are understood to be in the flow cell (Banerjee; [0009]). 

Regarding claim 14, Banerjee teaches a cartridge comprising: 
a reagent management system (area 200) operable to select a flow of reagent from one of a plurality of reagents contained in the reagent management system (200) ([0068], Figure 2); 
[0068] states that area 200 comprises fluidics and reagent storage. [0087] describes Figure 7B which depicts reagent containers 702 and 703 which are linked through reagent valve 701, where multi-way valves allow for controllable access of/to multiple lines/containers, with an optional priming pump 706 that draws reagents from the containers through tubing so that reagents are “ready to go” into the flow cell. It is understood that area 200 (reagent management system) will have the components described in Figure 7B. 
a flexible connection (tube 1040) and comprising a first channel inlet via and a first channel outlet via connected therebetween by a first flexible channel, the first channel inlet via in fluid communication with the reagent management system (200), the first flexible channel being operable to route the flow of reagent therethrough ([0109], Figure 10A); and 
It is stated by [0109] that reagents are introduced into the flow cell via tube 1040, and as it is a tube it is understood to have a first channel inlet via and a first channel outlet via connected by the tubing which is a flexible channel. It is further stated by [0090] that the tubing may be PTFE tubing, otherwise known as Teflon tubing which is understood to be flexible as evidenced by the NPL from Fluor-A-Pure which states that PTFE tubing is flexible.  
a flow cell (flow cell 705) comprising an inlet port and an outlet port connected therebetween by a flow channel, the inlet port of the flow cell connected to the first channel outlet via of the flexible connection (1040), the flow channel in fluid communication with the first flexible channel, the flow channel operable to route the flow of reagents over analytes positioned in the flow channel; 
A diagram showing the reagent containers 702 and 703, a reagent valve 701, flow cell 705, optional priming pump 706 which pumps reagents from containers through the tubing such that they can be ready to go into the flow cell, where reagents are then pulled through the flow cell using a pump 707 that is connected to waste reservoir 708 ([0087], Figure 7B). It is understood that the reagents will similarly be delivered to the flow cell seen in Figure 10 via tube 1040 as they are delivered in Figure 7B. Further, it is understood that the flow cell will have both an inlet to deliver reagents as well as an outlet that leads to the waste container seen in Figure 7B. It is further stated by [0007] and [0009] that the flow cells have one or more fluidic channels that have the polynucleotide disposed in it, where the polynucleotide is understood to react with the buffers, enzymes, and fluorescently labeled nucleotides/oligonucleotides. 
wherein the reagent management system (200) and the flow cell are mechanically and flexibly connected together by the flexible connection (1040); and 
It is seen in Figure 10A that the tube 1040 (flexible connection) and flow cell 1020 are mechanically connected to one another, where due to the flexibility of the tube 1040 (flexible connection), it is also a flexible connection.
wherein the flexible connection enables the flow cell to be moved relative to the reagent management system due to a movement of the flexible connection that occurs while the flow cell is moved.
It is understood that movement of the flow cell 1020 will be relative to a fixed point as well as relative to the area 200 (reagent management system). It is seen in Figure 10A that there is a flow cell 1020 which is on flow cell holder 1010 which is connected to tube 1040 ([0108], [0109]). It is stated by [0108] that the flow cell 1020 and flow cell holder 1010 can be situated on a movable stage/platform which is adjustable along X, Y, and Z axes, where Figure 10A shows the movement of the flow cell 1020 and flow cell holder 1010. It is seen that in both images of Figure 10A the tubing 1040 does not disconnect from the flow cell 1020. As such it is understood that the flow cell 1020 is movable due to a movement of the tube 1040 (flexible connection), where the tube 1040 (flexible connection) moves as the flow cell 1020 is moved. 
While Banerjee does teach a flexible connection (tube 1040), the tube is not comprised of a laminate stack. 	
In the analogous art of flow cells connectable to macro-scale fluidics devices, Shaikh teaches a flow cell subassembly for controlled delivery of reagents to the sample. 
	Specifically, Shaikh teaches a laminate 300 as seen in Figure 3 (Shaikh; [0051]). The laminate 300 has a channel formed through various layers, where the fluidic channel is enclosed with a polymer thin film connector 360 which contains fluidic ports to allow communication with the channel ([0051]). Paragraph [0060] states that the thin film may be flexible. It is understood that the laminate layers 300 form the thin film connector 360 ([0017]).
	It would have been obvious to one skilled in the art to modify the tube of Banerjee such that it is the laminate stack as taught by Shaikh because Shaikh teaches that the thin fluidic connector allows for gap filling where the distance between a connection or a position of a connection is not uniform, or to allow for insertion between different apparatuses of dissimilar sizes (Shaikh; [0060]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a flow cell that has reagents delivered via a tube) which differed from the claimed device by the substitution of component(s) (i.e., tube) with other component(s) (i.e., a flexible connection composed of a laminate stack), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., tube for thin fluidic connector), and the results of the substitution (i.e., fluid delivery to a flow cell) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the tube of reference Banerjee with the thin fluidic connector of reference Shaikh, since the result would have been predictable.
It is understood that the thin fluidic connector of Shaikh has an inlet via and outlet via connected by a flexible channel that will connect to the area 200 (reagent management system) and flow cell of Banerjee in the same way tube 1040 connected the components.
Regarding claim 15, modified Banerjee teaches the cartridge of claim 14. Modified Banerjee further teaches wherein the flexible connection comprises a second flexible channel in fluid communication with the flow channel of the flow cell, the second flexible channel operable to route the flow of reagent from the flow cell to the reagent management system after the flow of reagent has passed through the flow channel. 
It is understood that the tube 1040 seen in Figure 10A of Banerjee has been replaced with the thin fluidic connector of Shaikh. While a second tube is not shown in Figure 10A of Banerjee, from Figure 7B of Banerjee that there would are more connections that lead away from the flow cell 705 that lead to a waste container 708. It is understood that these connections will similarly be tubes, and will be replaced with the thin fluidic connector of Shaikh. It is understood that the waste container 708 is a part of the area 200 (reagent management system). 
It is understood that the first thin fluidic connector attached to the inlet of the flow cell and the second thin fluidic connector attached to the outlet of the flow cell are both part of the flexible connection. 
Regarding claim 17, modified Banerjee teaches the cartridge of claim 14. Modified Banerjee further teaches wherein the flexible connection comprises a sinuous shape.
As seen in Figure 6 of Shaikh, when the thin film (understood to be thin film connector 360) is flexible it can allow for different orientations. In particular, it is understood that since the thin film connector 360 is flexible, it can be bent in a sinuous shape such as seen in Figure 6C of Shaikh.
Note: recitation of “when a first distal end of the flexible connection is anchored and a second distal end of the flexible connection is moved a distance of between 1 to 20 percent of the overall length of the flexible connection in an X direction toward the first distal end and, thereafter, the second distal end is moved in a direction perpendicular to the X direction (a Y direction), then the force needed to move the second distal end one millimeter in the Y direction is less than 0.1 newtons and the force needed to move the second distal end four millimeters in the Y direction is less than 0.1 newtons.” is an intended use of the instrument that does not provide any additional structural limitations to the flexible connection. So long as the prior art teaches where the flexible connection is capable of moving between 1 to 20 percent the overall length of the flexible connection in an X direction and where a second distal end is moved in a direction perpendicular to the X direction where the force needed is less than 0.1 newtons for one millimeter and less than 0.1 newtons for four millimeters it will read on the limitations of the claim.
Regarding claim 18, modified Banerjee teaches the cartridge of claim 14. Modified Banerjee further teaches wherein the flexible connection comprises: 
		a top layer (referred to as layer 310) defining a top of the first flexible channel (Shaikh; [0051] and Figure 3); 
		a bottom layer (310) defining a bottom of the first flexible channel (Shaikh; [0051] and Figure 3); and
	As stated by paragraph [0051] of Shaikh, a channel laminate is formed by upper and lower layers 310. 
		an intermediate layer (referred to pre-formed layers 340) defining a wall width and a channel width of the first flexible channel (Shaikh; [0051] and Figure 3);
		wherein a ratio of the wall width to the channel width is greater than about 2.5. 
	Shaikh does not teach a ratio of the wall width to the channel width is greater than about 2.5. However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine the width of the channel, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.II. 
	It is understood that the channel width will be dependent on the size of the flow cell inlet, and that the width will be optimized such that it would allow for smooth flow. 
Regarding claim 27, modified Banerjee teaches the instrument of claim 1. Modified Banerjee further teaches wherein the flow cell is operable to be moved in any combination of linear directions along an X axis and a Y axis of two dimensional space to a position relative to the reference point within a tolerance range in each linear direction of plus or minus 100 microns or less, and wherein the movement in the linear direction along the X axis is independent of the movement in the linear direction along the Y axis.
As previously stated in claim 1, the reference point is the area above the camera outlined by a rectangle as seen in Figure 10A of Banerjee. [0108] of Banerjee teaches that the flow cell holder is on a movable stage/platform, where the stage is adjustable along X, Y, and Z axes. It is understood that therefore the flow cell is operable to be moved in any combination along two X and Y axes, where the movement in the linear direction along the X axis is independent of the movement in the linear direction along the Y axis. 
Modified Banerjee does not teach tolerance ranges for the linear directions. However, there is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05.II.
One skilled in the art would need to determine the optimum tolerance range for the linear directions such that the flow cells of modified Banerjee aligns with components such as the camera. 
Regarding claim 29, modified Banerjee teaches the instrument of claim 27. Modified Banerjee further teaches wherein the reference point is a focal area of sensing devices or cameras of the detection module, see claim 1 supra.
It was described in claim 1 supra that the reference point is the area marked by a rectangle above the camera 1030 in Figure 10A, where the rectangle is still considered part of the camera. 
Regarding claim 31, modified Banerjee teaches the instrument of claim 1. Modified Banerjee further teaches wherein the inlet port of the flow cell is bonded to the first channel outlet via of the flexible connection to form a fluidic seal therebetween.
It is understood that the tube 1040 connecting to the flow cell holder 1010 seen in Figure 10A of Banerjee has been replaced with the thin fluidic connector of Shaikh. 
It is understood that it is the adjustable clamps 910 of Banerjee that bonds the inlet port of the flow cell with the outlet of the thin fluidic connector (previously tube 1040), as [0107] of Banerjee states that the clamps 910 have one or more manifolds that fluidically connect the flow cell channels to the rest of the fluidic system, and Figure 9D depicts the flow cell being clamped to the flow cell holder. 
Regarding claim 32, modified Banerjee teaches the cartridge of claim 14. Modified Banerjee further teaches wherein the inlet port of the flow cell is bonded to the first channel outlet via of the flexible connection to form a fluidic seal therebetween.
It is understood that the tube 1040 connecting to the flow cell holder 1010 seen in Figure 10A of Banerjee has been replaced with the thin fluidic connector of Shaikh. 
It is understood that it is the adjustable clamps 910 of Banerjee that bonds the inlet port of the flow cell with the outlet of the thin fluidic connector (previously tube 1040), as [0107] of Banerjee states that the clamps 910 have one or more manifolds that fluidically connect the flow cell channels to the rest of the fluidic system, and Figure 9D depicts the flow cell being clamped to the flow cell holder. 
Regarding claims 33 and 34, modified Banerjee teaches the instrument of claim 1. It is described in paragraphs [0134]-[0135] of the instant specification that the ratio of wall width to channel width is a parameter that affects burst pressure, where the larger the ratio the higher the burst pressure tends to be. [0135] of the instant specification states where a ratio of 2.5 or greater results in a pressure of about 40 psig or greater. 
It is described in [0041] of Shaikh that the subassembly 100 shown in Figure 2 has a thickness of around 25 to 1200 μm, which is the combined thickness of the gasket and adherent layer. It is further stated in [0049] of Shaikh that the thin film connectors can be comprised of a flexible plastic having generally a thickness of less than 1 mm. Figure 4 of Shaikh shows the thin film connectors being bonded to the flow cell gasket material, where it is seen that both the thin film connectors and the flow cell are on the same size scale. It is further seen in Figure 3 that the wall width of the first channel to the channel width will be 2.5 or greater. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum laminate height to 30 to 3000 microns and a channel height of between 10 to 1000 microns which would allow a microfluidic channel to be formed in the thin film that can support microvalves (Shaikh; [0047], [0048]) (MPEP § 2144.05 (II)).   
As the ratio of the wall width and the width of the channel is 2.5 or greater, where the burst pressure is affected by this ratio as stated by the instant specification, the burst pressure will be 40 psig or greater. 
Note: Shaikh does not explicitly provide a ratio of the wall width to the channel width is greater than about 2.5. However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine the width of the channel, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.II. 
	It is understood that the channel width will be dependent on the size of the flow cell inlet, and that the width will be optimized such that it would allow for smooth flow. 
Regarding claim 38, modified Banerjee teaches the instrument of claim 1. Modified Banerjee further teaches wherein the laminated stack of the flexible connection comprises: 
		a top layer; 
		a bottom layer; and
an intermediate layer disposed between the top layer and the bottom layer, the intermediate layer comprising: 
a plurality of intermediate sublayers that are bonded together by an adhesive, wherein the adhesive comprises at least about 25 percent by volume of the intermediate layer. 
	It is described by [0049] of Shaikh that the thin film connectors can be made of a flexible plastic as well as thermal or pressure sensitive adhesive, with [0050] reciting that “In certain embodiments, the connectors are fabricated from multiple plastic layers which are laminated together to form the desired microfluidic features… The layers can either be thermally bonded directly together, or may be bonded using adhesive interlayers including, but not limited to pressure-sensitive adhesives, B-stage adhesives, glues, chemical interlayers, or a combination thereof.” Figure 3 of Shaikh shows an example of a laminate that has upper and lower layers 310 and a channel made of layers 340 (Shaikh; [0051]). It is understood that the channels formed in layers 340 are intermediate layers as they are sandwiched between top and bottom layers 310. From [0049] and [0050], layers are held together with adhesive, therefore layers 340 are understood to be held together with adhesive that is not depicted in Figure 3 of Shaikh. 
	Shaikh does not state that the adhesive comprises at least about 25 percent by volume of the intermediate layer, however it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum volume percentage to a range of at least about 25 percent which would allow adhesive interlayers to optionally have microfluidic features cut through them (Shaikh; [0053]) (MPEP § 2144.05 (II)). It is understood that in order to have the adhesive interlayers have microfluidic features cut through them, there would need to be an optimized amount of adhesive to allow those features to be formed. 
Regarding claim 39, modified Banerjee teaches cartridge of claim 14. Modified Banerjee further teaches wherein the laminated stack of the flexible connection comprises: 
		a top layer; 
		a bottom layer; and
an intermediate layer disposed between the top layer and the bottom layer, the intermediate layer comprising: 
a plurality of intermediate sublayers that are bonded together by an adhesive, wherein the adhesive comprises at least about 25 percent by volume of the intermediate layer. 
	It is described by [0049] of Shaikh that the thin film connectors can be made of a flexible plastic as well as thermal or pressure sensitive adhesive, with [0050] reciting that “In certain embodiments, the connectors are fabricated from multiple plastic layers which are laminated together to form the desired microfluidic features… The layers can either be thermally bonded directly together, or may be bonded using adhesive interlayers including, but not limited to pressure-sensitive adhesives, B-stage adhesives, glues, chemical interlayers, or a combination thereof.” Figure 3 of Shaikh shows an example of a laminate that has upper and lower layers 310 and a channel made of layers 340 (Shaikh; [0051]). It is understood that the channels formed in layers 340 are intermediate layers as they are sandwiched between top and bottom layers 310. From [0049] and [0050], layers are held together with adhesive, therefore layers 340 are understood to be held together with adhesive that is not depicted in Figure 3 of Shaikh. 
	Shaikh does not state that the adhesive comprises at least about 25 percent by volume of the intermediate layer, however it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum volume percentage to a range of at least about 25 percent which would allow adhesive interlayers to optionally have microfluidic features cut through them (Shaikh; [0053]) (MPEP § 2144.05 (II)). It is understood that in order to have the adhesive interlayers have microfluidic features cut through them, there would need to be an optimized amount of adhesive to allow those features to be formed. 
	Regarding claim 41, modified Banerjee teaches the instrument of claim 1. Modified Banerjee further teaches wherein the first channel outlet via of the flexible connection and the inlet port of the flow cell are sealed together by an adhesive layer. 
	It is recited by [0047] of Shaikh that “The connector may be bonded directly to the microfluidic flow cell through fluidic connection with the stacked planar assembly…” [0043] of Shaikh further states that adhering may refer to the use of a chemical adhesive to form a bond, where adhering results in a strong bond. It is therefore understood that the bond described in [0047] of Shaikh may be an adhesive. 
	Regarding claim 42, modified Banerjee teaches the instrument of claim 14. Modified Banerjee further teaches wherein the first channel outlet via of the flexible connection and the inlet port of the flow cell are sealed together by an adhesive layer. 
	It is recited by [0047] of Shaikh that “The connector may be bonded directly to the microfluidic flow cell through fluidic connection with the stacked planar assembly…” [0043] of Shaikh further states that adhering may refer to the use of a chemical adhesive to form a bond, where adhering results in a strong bond. It is therefore understood that the bond described in [0047] of Shaikh may be an adhesive.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US-2010/0111768-A1) and Shaikh (US-2014/0248617-A1), and further in view of Reed (US-2012/0270305-A1).
Regarding claim 6, modified Banerjee teaches the instrument of claim 5. Modified Banerjee does not teach wherein the flexible connection comprises a slit positioned between the first flexible channel and the second flexible channel.
It is understood from Figure 7B and 10 of Banerjee that the flow cell has inlet and outlet ports on opposite sides of the flow cell. 
It is understood that flow cells may have different arrangements of inlets and outlets. As seen in Figure 7 of Reed, flow cell 200 has inlet and outlet ports 222 and 224 are located proximate to each other at the end 248 of the flow cell 200, where the flow channel 206 is a U-shape (Reed; [0150]). It is understood that the rearrangement of the inlets and outlets will not modify the operation of the flow cell (see MPEP 2144.04 VI C). Further, it is seen in Figure 24 that line ends 514 and 516 are inserted into inlet and outlet passages 346 and 344 such that fluid may flow to the flow cell 200 (Reed; [0194]). 
It is understood that rearranging the flow cell of modified Banerjee such that the inlet and outlet would be on the same end proximate to each other as seen in Reed, and with the thin film connectors 360 of Shaikh would create a space (slit) between the thin film connectors 360. 
Note: recitation of “when a first distal end of the flexible connection is anchored and a second distal end of the flexible connection is moved a distance of between 1 to 20 percent of the overall length of the flexible connection in an X direction toward the first distal end and, thereafter, the second distal end is moved in a direction perpendicular to the X direction (a Y direction), then the force needed to move the second distal end one millimeter in the Y direction is less than 0.1 newtons and the force needed to move the second distal end four millimeters in the Y direction is less than 0.2 newtons.” is an intended use of the instrument that does not provide any additional structural limitations to the flexible connection. So long as the prior art teaches where the flexible connection is capable of moving between 1 to 20 percent the overall length of the flexible connection in an X direction and where a second distal end is moved in a direction perpendicular to the X direction where the force needed is less than 0.1 newtons to move one millimeter and less than 0.2 newtons to move four milimeters it will read on the limitations of the claim.
Regarding claim 16, modified Banerjee teaches the cartridge of claim 15. Modified Banerjee does not teach wherein the flexible connection comprises a slit positioned between the first flexible channel and the second flexible channel.
It is understood from Figure 7B and 10 of Banerjee that the flow cell has inlet and outlet ports on opposite sides of the flow cell. 
It is understood that flow cells may have different arrangements of inlets and outlets. As seen in Figure 7 of Reed, flow cell 200 has inlet and outlet ports 222 and 224 are located proximate to each other at the end 248 of the flow cell 200, where the flow channel 206 is a U-shape (Reed; [0150]). It is understood that the rearrangement of the inlets and outlets will not modify the operation of the flow cell (see MPEP 2144.04 VI C). Further, it is seen in Figure 24 of Reed that line ends 514 and 516 are inserted into inlet and outlet passages 346 and 344 such that fluid may flow to the flow cell 200 (Reed; [0194]). 
It is understood that rearranging the flow cell of modified Banerjee such that the inlet and outlet would be on the same end proximate to each other as seen in Reed, and with the thin film connectors 360 of Shaikh would create a space (slit) between the thin film connectors 360. 
Note: recitation of “when a first distal end of the flexible connection is anchored and a second distal end of the flexible connection is moved a distance of between 1 to 20 percent of the overall length of the flexible connection in an X direction toward the first distal end and, thereafter, the second distal end is moved in a direction perpendicular to the X direction (a Y direction), then the force needed to move the second distal end one millimeter in the Y direction is less than 0.1 newtons and the force needed to move the second distal end four millimeters in the Y direction is less than 0.2 newtons.” is an intended use of the instrument that does not provide any additional structural limitations to the flexible connection. So long as the prior art teaches where the flexible connection is capable of moving between 1 to 20 percent the overall length of the flexible connection in an X direction and where a second distal end is moved in a direction perpendicular to the X direction where the force needed is less than 0.1 newtons for one millimeter and less than 0.2 newtons for four millimeters it will read on the limitations of the claim.

Claims 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US-2010/0111768-A1) and Shaikh (US-2014/0248617-A1), and further in view of Lin (US-2003/0012511-A1). 
Regarding claim 12, modified Banerjee teaches the instrument of claim 1. Modified Banerjee further teaches the instrument of claim 1, comprising: 
a support fixture (flow cell holder 900) operable to provide support to the flow cell (Banerjee; [0107], Figure 9A-D); and
	Modified Banerjee does not teach:
a mechanical strain relief element fixedly coupled to the flexible connection and the support fixture and not touching the flow cell, the mechanical strain relief element operable to direct mechanical stress imposed upon the flexible connection during movement of the flow cell from the flexible connection to the support fixture.
	In the same problem solving area of strain relief blocks, Lin teaches a method of attaching a fiber to an optical device with a strain relief block (Lin; abstract, [0005]). 
	Specifically, Lin teaches a strain relief block 12 that is held at a fixed position with respect to an optical device 2 (Lin; [0017], Figure 1). Further, Lin teaches where a fiber 4 is fixed with an adhesive 10 to the strain relief block 12 (Lin; [0016], Figure 1). [0008] of Lin further states that the strain relief block is positioned a distance from the optical device 2. 
	It would have been obvious to one skilled in the art to modify the flow cell holder of modified Banerjee such that it has the strain relief block as taught by Lin because Lin teaches that with the use of adhesives and strain relief block, a durable and robust connection is obtained (Lin; [0017]). 
	It is seen in Figure 9C of Banerjee that the flow cell holder 900 has clamps 910 that fasten the flow cell to the holder 900, where the clamps 910 have one or manifolds to fluidically connect the flow cell channels to the rest of the fluidic system (Banerjee; [0107]). It is understood that the strain relief block and adhesive will be placed on the flat surface of the clamp 910 indicated by the dashed arrow in the annotated Figure 9D below. 
	It is understood that as the strain relief block 12 of Lin will be placed on the clamp 910 of Banerjee, it will not touch the flow cell. 

    PNG
    media_image1.png
    485
    603
    media_image1.png
    Greyscale

Regarding claim 19, modified Banerjee teaches the cartridge of claim 14. Modified Banerjee further teaches comprising: 
a support fixture (flow cell holder 900) operable to provide support to the flow cell (Banerjee; [0107], Figure 9A-D); and
	Modified Banerjee does not teach:
a mechanical strain relief element fixedly coupled to the flexible connection and the support fixture and not touching the flow cell, the mechanical strain relief element operable to direct mechanical stress imposed upon the flexible connection during movement of the flow cell from the flexible connection to the support fixture.
	In the same problem solving area of strain relief blocks, Lin teaches a method of attaching a fiber to an optical device with a strain relief block (Lin; abstract, [0005]). 
	Specifically, Lin teaches a strain relief block 12 that is held at a fixed position with respect to an optical device 2 (Lin; [0017], Figure 1). Further, Lin teaches where a fiber 4 is fixed with an adhesive 10 to the strain relief block 12 (Lin; [0016], Figure 1). [0008] of Lin further states that the strain relief block is positioned a distance from the optical device 2. 
	It would have been obvious to one skilled in the art to modify the flow cell holder of modified Banerjee such that it has the strain relief block as taught by Lin because Lin teaches that with the use of adhesives and strain relief block, a durable and robust connection is obtained (Lin; [0017]). 
	It is seen in Figure 9C of Banerjee that the flow cell holder 900 has clamps 910 that fasten the flow cell to the holder 900, where the clamps 910 have one or manifolds to fluidically connect the flow cell channels to the rest of the fluidic system (Banerjee; [0107]). It is understood that the strain relief block and adhesive will be placed on the flat surface of the clamp 910 indicated by the dashed arrow in the annotated Figure 9D above. 
	It is understood that as the strain relief block 12 of Lin will be placed on the clamp 910 of Banerjee, it will not touch the flow cell. 

Claim(s) 21-24, 37, 40, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US-2010/0111768-A1) in view of Shaikh (US-2014/0248617-A1), Saito (US-2008/0211884-A1), and Lin (US-2003/0012511-A1), and as evidenced by Fluor-A-Pure.
Regarding claim 21, Banerjee teaches a flexible connection module comprising: 
a flexible connection comprising (tube 1040) a first channel inlet via, a first channel outlet via, and a first flexible channel in fluid communication therebetween, wherein the first channel inlet via to connect to a reagent management system (area 200) outlet port and to enable a flow of reagent therethrough ([0068], [0109], Figures 2, 10A); 
	It is stated by [0109] that reagents are introduced into the flow cell via tube 1040, and as it is a tube it is understood to have a first channel inlet via and a first channel outlet via connected by the tubing which is a flexible channel. It is further stated by [0090] that the tubing may be PTFE tubing, otherwise known as Teflon tubing which is understood to be flexible as evidenced by the NPL from Fluor-A-Pure which states that PTFE tubing is flexible. Further, it is seen in Figure 7B that the reagents 702 and 703 are connected to a reagent valve 701, which will be directly connected to the flow cell 705 as the priming valve 704 is optional ([0087]). As such, it is understood that the tube 1040 seen in Figure 10A will connect the flow cell to the reagents. 
a flow cell comprising an inlet port, an outlet port, and a flow channel in fluid communication therebetween, wherein the inlet port is in fluid communication with the first channel outlet via of the flexible connection (1040), the flow channel operable to route the flow of reagent over analytes positioned in the flow channel; 
A diagram showing the reagent containers 702 and 703, a reagent valve 701, flow cell 705, optional priming pump 706 which pumps reagents from containers through the tubing such that they can be ready to go into the flow cell, where reagents are then pulled through the flow cell using a pump 707 that is connected to waste reservoir 708 ([0087], Figure 7B). It is understood that the reagents will similarly be delivered to the flow cell seen in Figure 10 via tube 1040 as they are delivered in Figure 7B. Further, it is understood that the flow cell will have both an inlet to deliver reagents as well as an outlet that leads to the waste container seen in Figure 7B.  It is further stated by [0007] and [0009] that the flow cells have one or more fluidic channels that have the polynucleotide disposed in it, where the polynucleotide is understood to react with the buffers, enzymes, and fluorescently labeled nucleotides/oligonucleotides.
wherein the flexible connection (1040) enables the flow cell to be moved relative to the reagent management system (200) due to a movement of the flexible connection (1040) that occurs while the flow cell is moved;
[0108] of Banerjee recites “The flowcell and flowcell holder can be situated upon a movable stage or platform. Such stage optionally is adjustable along, X, Y, and Z axes. This allows fine scale height and placement adjustment of the flowcell in relation to the lasers, camera, lens optics, etc, and allows the surface of the flowcell to be kept in focus relative to the imaging device. Furthermore, the movable stage can optionally allow the flowcell to be moved back and forth between the heating/cooling component and the optic/laser component…” It is seen in Figure 10A of Banerjee that the tube 1040 connects to the flowcell holder 1010, where [0109] of Banerjee states that the flowcell 1020 and flowcell holder 1010 are mounted on XY stage 1050 and reagents are introduced into the flowcell via tube 1040. As the flowcell 1020 and the flowcell holder 1010 are mounted on the XY stage 1050, and the reagents are introduced into the flowcell via tube 1040, and from Figure 10A that shows the tube 1040 connected to the flowcell holder 1010, it is understood that the tube 1040 will move with the movable stage 1050. 
a support fixture (flow cell holder 900) operable to provide support to the flow cell ([0107], Figures 7A-D); and  
While Banerjee does teach a flexible connection (tube 1040), the tube is not comprised of a laminate stack. 	
In the analogous art of flow cells connectable to macro-scale fluidics devices, Shaikh teaches a flow cell subassembly for controlled delivery of reagents to the sample. 
	Specifically, Shaikh teaches a laminate 300 as seen in Figure 3 (Shaikh; [0051]). The laminate 300 has a channel formed through various layers, where the fluidic channel is enclosed with a polymer thin film connector 360 which contains fluidic ports to allow communication with the channel ([0051]). Paragraph [0060] states that the thin film may be flexible. It is understood that the laminate layers 300 form the thin film connector 360 ([0017]).
	It would have been obvious to one skilled in the art to modify the tube of Banerjee such that it is the laminate stack as taught by Shaikh because Shaikh teaches that the thin fluidic connector allows for gap filling where the distance between a connection or a position of a connection is not uniform, or to allow for insertion between different apparatuses of dissimilar sizes (Shaikh; [0060]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a flow cell that has reagents delivered via a tube) which differed from the claimed device by the substitution of component(s) (i.e., tube) with other component(s) (i.e., a flexible connection composed of a laminate stack), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., tube for thin fluidic connector), and the results of the substitution (i.e., fluid delivery to a flow cell) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the tube of reference Banerjee with the thin fluidic connector of reference Shaikh, since the result would have been predictable.
It is understood that the thin fluidic connector of Shaikh has an inlet via and outlet via connected by a flexible channel that will connect to the area 200 (reagent management system) and flow cell of Banerjee in the same way tube 1040 connected the components.
It is understood that the thin fluidic connector of Shaikh will replace tube 1040, and that the thin fluidic connector will connect the reagent valve 701 to the flow cell 705 as seen in Figure 7B the same way it is understood that tube 1040 connected the components, Banerjee nor Shaikh teach that there is a fluidic seal that connects the reagent management system outlet port and channel inlet via of the flexible connection (tube 1040).
In the same problem solving area of flat liquid feed tubes, Saito teaches where an ink feed tube has connecting members (Saito; [0013], [0065], [0066]).
Specifically, Saito teaches where an ink feed tube 20 has connecting members 21a and 21b that are made of synthetic resin that are attached to end portions of the tube 20 (Saito; [0066], Figure 2). It is seen in Figure 1 that the first connecting member 21a is connected to member 17, where 17 is a connected member that is mounted on top of tank holder 15 and ink is routed from tank holder 15 through ink transport tubes 18 to connected member 17 (Saito; [0062], [0067]). 
It would have been obvious to one skilled in the art to modify the thin fluidic connector of modified Banerjee such that it has the connecting member as taught by Saito because Saito teaches that the connector allows for the ink feed tube to be connected to member 17, where member 17 is understood to receive liquid ink (Saito; [0134]). 
It is understood that the connecting member of Saito will be placed on the thin fluidic connector of Shaikh such that the thin fluidic connector may interface with the reagent valve 701 seen in Banerjee Figure 7B as the priming valve 704 is optional. 
	The combination of Banerjee, Shaikh, and Saito do not teach a mechanical strain relief element. 
In the same problem solving area of strain relief blocks, Lin teaches a method of attaching a fiber to an optical device with a strain relief block (Lin; abstract, [0005]). 
	Specifically, Lin teaches a strain relief block 12 that is held at a fixed position with respect to an optical device 2 (Lin; [0019], Figure 2A). Lin teaches where a fiber 4 is fixed with an adhesive 10 to the strain relief block 12, and in viewing Figure 2A it is understood that it similarly has an adhesive 10 that fixes fiber 4 to the strain relief block 12 (Lin; [0016], Figure 1). [0008] of Lin further states that the strain relief block is positioned a distance from the optical device 2. It is stated by [0016] of Lin that the second adhesive 10 may be an epoxy. [0017] of Lin further states that the strain relief block 12 is mounted to the surface of carrier 14 with an adhesive or any other suitable mounting method. It is seen in Figure 2A that there are spacers 16, where [0019] states that the spacers 16 are disposed so that they allow the optical fiber to pass, and that they can have other special relationships to the strain relief block so long that the spacers can accommodate the fiber. It is understood that the strain relief block 12 and spacers 16 together make a mechanical strain relief element. Lin is not specific as to the adhesive used, however it is understood that epoxy is used for the first and second adhesives, and as such it is understood that the adhesive to mount the strain relief block may similarly be an epoxy. 
	It would have been obvious to one skilled in the art to modify the flow cell holder of modified Banerjee such that it has the strain relief block and spacers as taught by Lin because Lin teaches that with the use of adhesives and strain relief block, a durable and robust connection is obtained (Lin; [0017]). 
	It is seen in Figure 9C of Banerjee that the flow cell holder 900 has clamps 910 that fasten the flow cell to the holder 900, where the clamps 910 have one or manifolds to fluidically connect the flow cell channels to the rest of the fluidic system (Banerjee; [0107]). It is understood that the strain relief block and adhesive will be placed on the flat surface of the clamp 910 indicated by the dashed arrow in the annotated Figure 9D above. 
	It is understood that as the strain relief block 12 and spacers 16 of Lin will be placed on the clamp 910 of Banerjee, it will not touch the flow cell. 
Regarding claim 22, modified Banerjee teaches the flexible connection module of claim 21. Modified Banerjee further teaches wherein the flexible connection comprises: 
a second channel inlet via, a second channel outlet via and a second flexible channel in fluid communication therebetween; 
wherein the second channel inlet via is in fluid communication with the outlet port of the flow cell; and 
It is understood that the tube 1040 seen in Figure 10A of Banerjee has been replaced with the thin fluidic connector of Shaikh. While a second tube is not shown in Figure 10A, from Figure 7B that there would are more connections that lead away from the flow cell 705 that lead to a waste container 708. It is understood that these connections will similarly be tubes, and will be replaced with the thin fluidic connector of Shaikh. As such, it is understood that there is a second flexible channel that has a second channel inlet via and a second channel outlet via, where the second channel inlet via is in fluidic communication with the outlet port of the flow cell. 
	Modified Banerjee does not teach wherein the second channel outlet via comprises a fluidic seal operable to connect to a reagent management system inlet port and to enable the flow of reagent therethrough.
In the same problem solving area of flat liquid feed tubes, Saito teaches where an ink feed tube has connecting members (Saito; [0013], [0065], [0066]).
Specifically, Saito teaches where an ink feed tube 20 has connecting members 21a and 21b that are made of synthetic resin that are attached to end portions of the tube 20 (Saito; [0066], Figure 2). It is seen in Figure 1 that the first connecting member 21a is connected to member 17, where 17 is a connected member that is mounted on top of tank holder 15 and ink is routed from tank holder 15 through ink transport tubes 18 to connected member 17 (Saito; [0062], [0067]). 
It would have been obvious to one skilled in the art to modify the thin fluidic connector of modified Banerjee such that it has the connecting member as taught by Saito because Saito teaches that the connector allows for the ink feed tube to be connected to member 17, where member 17 is understood to receive liquid ink (Saito; [0134]). 
	It is seen in Figure 7B of Banerjee that tubes leaving the flow cell 705 connect to waste reservoir 708. It is understood that the waste reservoir 708 is a part of the area 200 (reagent management system), and that the now thin fluidic connector of Shaikh with the connecting member of Saito will connect to the waste reservoir 708, which is an inlet to the area 200 (reagent management system). 
	It is understood that the first thin fluidic connector attached to the inlet of the flow cell and the second thin fluidic connector attached to the outlet of the flow cell are both part of the flexible connection. 
Regarding claim 23, modified Banerjee teaches the module of claim 21. Modified Banerjee further teaches wherein the fluidic seal is a detachable fluidic seal operable to detachably connect to the reagent management system outlet port and to enable the flow of reagent therethrough.
It is understood that the tube 1040 of Banerjee has been modified such that it is the thin fluidic connector of Shaikh, where the connecting member of Saito has been brought in such that it allows the thin fluidic connector of Shaikh to connect to the reagent valve of Banerjee. It is understood that this is a detachable fluidic seal, as the thin fluidic connector and connecting member could be unplugged from the reagent valve of Banerjee. 
Regarding claim 24, modified Banerjee teaches the module of claim 21. Modified Banerjee further teaches wherein the support fixture comprises: 
an inner border surrounding the flow cell, the support fixture operable to contain the flow cell within the inner border and to enable the flow cell to move laterally and longitudinally therein.
	It is seen in Figure 9C of Banerjee that the flow cell holder 900 (support fixture) has adjustable clamps 910, where it is understood that these adjustable clamps 910 have an inner border that surrounds the ends of the flow cell 930 seen in Figure 9D when the clamps 910 are engaged. 
	Regarding claim 37, modified Banerjee teaches the flexible connection of claim 21. Modified Banerjee further teaches wherein the mechanical strain relief element comprises a trough, the trough comprising: 
		a solid piece having a top surface and a bottom surface, and
		a relief cut positioned in a central portion of the trough, the relief cut penetrating at least a portion of the solid piece from the top surface toward the bottom surface, wherein the relief cut forms a mold to contain and shape epoxy that is deposited into the relief cut in order to bond the flexible connection to the mechanical strain relief element. 
	It is seen in Figure 2A of Lin that the strain relief block 12 and spacers 16 are a mechanical strain relief element that is a solid piece and has a top surface and bottom surface, where in Figure 2A it is seen that they form a trough where the area where the fiber 4 passes is a relief cut. As stated by [0019] of Lin, the spacers are disposed so they allow the optical fiber to pass through to the outside, and that other relative spatial relationships of the spacers and strain relief blocks can be adopted. Therefore it is understood that the spacers 16 can be directly next to the strain relief block 12. 
	Note: recitation of “wherein the relief cut forms a mold to contain and shape epoxy that is deposited into the relief cut in order to bond the flexible connection to the mechanical strain relief element.” is an intended use of the relief cut that does not provide any additional structure to the trough. As long as the prior art teaches a relief cut, it will read on the limitations of the claim. It is understood that the area where the fiber 4 passes through the spacers 16 of Lin is a relief cut, and it is seen that the adhesive 10 is placed in between the spacers 16. 
	Regarding claim 40, modified Banerjee teaches the module of claim 21. Modified Banerjee further teaches wherein the laminated stack of the flexible connection comprises: 
		a top layer; 
		a bottom layer; and
an intermediate layer disposed between the top layer and the bottom layer, the intermediate layer comprising: 
a plurality of intermediate sublayers that are bonded together by an adhesive, wherein the adhesive comprises at least about 25 percent by volume of the intermediate layer. 
	It is described by [0049] of Shaikh that the thin film connectors can be made of a flexible plastic as well as thermal or pressure sensitive adhesive, with [0050] reciting that “In certain embodiments, the connectors are fabricated from multiple plastic layers which are laminated together to form the desired microfluidic features… The layers can either be thermally bonded directly together, or may be bonded using adhesive interlayers including, but not limited to pressure-sensitive adhesives, B-stage adhesives, glues, chemical interlayers, or a combination thereof.” Figure 3 of Shaikh shows an example of a laminate that has upper and lower layers 310 and a channel made of layers 340 (Shaikh; [0051]). It is understood that the channels formed in layers 340 are intermediate layers as they are sandwiched between top and bottom layers 310. From [0049] and [0050], layers are held together with adhesive, therefore layers 340 are understood to be held together with adhesive that is not depicted in Figure 3 of Shaikh. 
	Shaikh does not state that the adhesive comprises at least about 25 percent by volume of the intermediate layer, however it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum volume percentage to a range of at least about 25 percent which would allow adhesive interlayers to optionally have microfluidic features cut through them (Shaikh; [0053]) (MPEP § 2144.05 (II)). It is understood that in order to have the adhesive interlayers have microfluidic features cut through them, there would need to be an optimized amount of adhesive to allow those features to be formed. 
	Regarding claim 43, modified Banerjee teaches the instrument of claim 21. Modified Banerjee further teaches wherein the first channel outlet via of the flexible connection and the inlet port of the flow cell are sealed together by an adhesive layer. 
	It is understood that Banerjee has been modified such that the tubing is the thin fluidic connector of Shaikh, and that this connection also has the connecting member of Saito. It is recited by [0047] of Shaikh that “The connector may be bonded directly to the microfluidic flow cell through fluidic connection with the stacked planar assembly…” [0043] of Shaikh further states that adhering may refer to the use of a chemical adhesive to form a bond, where adhering results in a strong bond. It is therefore understood that the bond described in [0047] of Shaikh may be an adhesive. 
	It would have been obvious to one skilled in the art to modify modified Banerjee such that the thin fluidic connector with connecting member is sealed to the inlet port of the flow cell by an adhesive because Shaikh teaches that when the connector is bonded directly to the flow cell, it provides a low volume, easy-to-use fluidic connection between the external macro-scale fluidics devices and the assembled flow cell (Shaikh; [0047]). 

Claim(s) 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US-2010/0111768-A1) and Shaikh (US-2014/0248617-A1), and in further view of Adams (WO-2014/146063-A2). 
Regarding claim 28, modified Banerjee teaches the instrument of claim 27. Modified Banerjee does teach wherein the flow cell is operable to be moved along X and Y axes (Banerjee; [0109] flow cell holder mounted on XY stage), however does not teach wherein the flow cell is operable to be moved in any combination of rotational movement about the X axis and the Y axis.
In the analogous art of apparatuses, systems, compositions, and methods for analyzing particles including the imaging of particles where a flow cell is used for particle analysis, Adams teaches where a flow cell is rotated (Adams; [0002], [0021], [0066]). 
Specifically, Adams teaches where there is an image capture device 24 and carrier 55 that holds flow cell 22 which can be rotated or translated along X, Y, and Z axes in three dimensions (Adams; [0178], Figure 1B). 
It would have been obvious to one skilled in the art to modify the XY stage of modified Banerjee such that it may also rotate about the two X and Y axes as taught by Adams because Adams teaches that rotation allows for focus adjustment (Adams; [0178]).  
Regarding claim 30, modified Banerjee teaches the cartridge of claim 14. Modified Banerjee does teach wherein the flow cell is operable to be moved in any combination of linear directions along an X axis and a Y axis of two dimensional space (Banerjee; [0109] flow cell holder mounted on XY stage), where it is understood that the movement in the linear direction along the X axis is independent of the movement in the linear direction along the Y axis. However modified Banerjee does not teach where the flow cell is operable to be moved in any combination of rotational movement about the X axis and the Y axis to a position relative to a reference point on the reagent management system within a tolerance range in each linear direction of plus or minus 100 microns or less. 
In the analogous art of apparatuses, systems, compositions, and methods for analyzing particles including the imaging of particles where a flow cell is used for particle analysis, Adams teaches where a flow cell is rotated (Adams; [0002], [0021], [0066]). 
Specifically, Adams teaches where there is an image capture device 24 and carrier 55 that holds flow cell 22 which can be rotated or translated along X, Y, and Z axes in three dimensions (Adams; [0178], Figure 1B). 
It would have been obvious to one skilled in the art to modify the XY stage of modified Banerjee such that it may also rotate about the two X and Y axes as taught by Adams because Adams teaches that rotation allows for focus adjustment (Adams; [0178]).  
Modified Banerjee does not teach tolerance ranges for the linear directions. However, there is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine the tolerance range for the linear directions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.II.
One skilled in the art would need to determine the optimum tolerance range for the linear directions such that the flow cell of modified Banerjee are able to align with components of the device. 

Claim(s) 33-34 are alternatively rejected and claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US-2010/0111768-A1) and Shaikh (US-2014/0248617-A1), and in further view of Hobbs (US-2004/0089057-A1). 
Regarding claim 33, if it is determined that modified Banerjee does not teach a burst pressure of 40 psig or greater, then in the same problem solving area of connecting fluidic components, Hobbs teaches where a fluidic interface is pressed against a device to form a seal (Hobbs; [0066]). 
Specifically, Hobbs teaches where a pressure of about 25 to 30 psi is applied to interface 200 against a device 100 to establish a fluid-tight seal capable of withstanding operating pressures in excess of the burst pressure of an adhesivelessly-bonded polypropylene microfluidic device of about 400 psi (Hobbs; [0068]). It is noted that [0058] of Hobbs states that various means may be used to seal or bond layers of a device together including adhesives. 
It is understood that to convert from psi to psig, you subtract atmospheric pressure from the pressure measurement to yield psig. Therefore, if atmospheric pressure is around 15 psi, then the burst pressure of Hobbs will be 400 psi-15 psi = 385 psig. 
It would have been obvious to one skilled in the art to modify the thin film connector of modified Banerjee such that it has a burst pressure of 40 psig or greater as taught by Hobbs because Hobbs teaches that where a burst pressure of about 400 psi establishes a substantially fluid-tight seal capable of withstanding operating pressures in excess of the burst pressure (Hobbs; [0068]). 
Note: Shaikh does teach where the thin film connector can be made out of polypropylene, which is the same material in Hobbs. 
Regarding claim 34, modified Banerjee teaches the instrument of claim 33. Modified Banerjee further teaches wherein the flexible connection has a laminate height of between 30 microns to 3000 microns, the first flexible channel has a channel height of between 10 microns to 1000 microns, and the ratio of the wall width of the first flexible channel to the channel width of the first flexible channel is 2.5 or greater. 
It is described in [0041] of Shaikh that the subassembly 100 shown in Figure 2 has a thickness of around 25 to 1200 μm, which is the combined thickness of the gasket and adherent layer. It is further stated in [0049] of Shaikh that the thin film connectors can be comprised of a flexible plastic having generally a thickness of less than 1 mm. Figure 4 of Shaikh shows the thin film connectors being bonded to the flow cell gasket material, where it is seen that both the thin film connectors and the flow cell are on the same size scale. It is further seen in Figure 3 of Shaikh that the wall width of the first channel to the channel width will be 2.5 or greater. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum laminate height to 30 to 3000 microns and a channel height of between 10 to 1000 microns which would allow a microfluidic channel to be formed in the thin film that can support microvalves (Shaikh; [0047], [0048]) (MPEP § 2144.05 (II)).   
Note: Shaikh does not teach a explicitly provide a ratio of the wall width to the channel width is greater than about 2.5. However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine the width of the channel, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.II. 
	It is understood that the channel width will be dependent on the size of the flow cell inlet, and that the width will be optimized such that it would allow for smooth flow. 
Regarding claim 35, modified Banerjee teaches the cartridge of claim 14. Modified Banerjee does not teach wherein the first flexible channel has a burst pressure of 40 psig or greater, wherein the burst pressure of the first flexible channel is the pressure at which leaks will develop in the first flexible channel. 
In the same problem solving area of connecting fluidic components, Hobbs teaches where a fluidic interface is pressed against a device to form a seal (Hobbs; [0066]). 
Specifically, Hobbs teaches where a pressure of about 25 to 30 psi is applied to interface 200 against a device 100 to establish a fluid-tight seal capable of withstanding operating pressures in excess of the burst pressure of an adhesivelessly-bonded polypropylene microfluidic device of about 400 psi (Hobbs; [0068]). It is noted that [0058] of Hobbs states that various means may be used to seal or bond layers of a device together including adhesives. 
It is understood that to convert from psi to psig, you subtract atmospheric pressure from the pressure measurement to yield psig. Therefore, if atmospheric pressure is around 15 psi, then the burst pressure of Hobbs will be 400 psi-15 psi = 385 psig. 
It would have been obvious to one skilled in the art to modify the thin film connector of modified Banerjee such that it has a burst pressure of 40 psig or greater as taught by Hobbs because Hobbs teaches that where a burst pressure of about 400 psi establishes a substantially fluid-tight seal capable of withstanding operating pressures in excess of the burst pressure (Hobbs; [0068]). 
Note: Shaikh does teach where the thin film connector can be made out of polypropylene, which is the same material in Hobbs. 

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US-2010/0111768-A1), Shaikh (US-2014/0248617-A1), Saito (US-2008/0211884-A1), and Lin (US-2003/0012511-A1), and in further view of Hobbs (US-2004/0089057-A1). 
Regarding claim 33, modified Banerjee teaches the flexible connection module of claim 21. Modified Banerjee does not teach wherein the first flexible channel has a burst pressure of 40 psig or greater, wherein the burst pressure of the first flexible channel is the pressure at which leaks will develop in the first flexible channel. 
In the same problem solving area of connecting fluidic components, Hobbs teaches where a fluidic interface is pressed against a device to form a seal (Hobbs; [0066]). 
Specifically, Hobbs teaches where a pressure of about 25 to 30 psi is applied to interface 200 against a device 100 to establish a fluid-tight seal capable of withstanding operating pressures in excess of the burst pressure of an adhesivelessly-bonded polypropylene microfluidic device of about 400 psi (Hobbs; [0068]). It is noted that [0058] of Hobbs states that various means may be used to seal or bond layers of a device together including adhesives. 
It is understood that to convert from psi to psig, you subtract atmospheric pressure from the pressure measurement to yield psig. Therefore, if atmospheric pressure is around 15 psi, then the burst pressure of Hobbs will be 400 psi-15 psi = 385 psig. 
It would have been obvious to one skilled in the art to modify the thin film connector of modified Banerjee such that it has a burst pressure of 40 psig or greater as taught by Hobbs because Hobbs teaches that where a burst pressure of about 400 psi establishes a substantially fluid-tight seal capable of withstanding operating pressures in excess of the burst pressure (Hobbs; [0068]). 
Note: Shaikh does teach where the thin film connector can be made out of polypropylene, which is the same material in Hobbs. 

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first flexible channel having a burst pressure of 40 psig or greater, wherein the burst pressure of the first flexible channel is the pressure at which leaks will develop in the first flexible channel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is seen that this limitation appears in newly added claims 33, and 35-36 which have been addressed above.
Regarding Applicant arguments on page 15 directed to claims 1 and 14 that Shaikh does not teach that the connection between the thin film fluidic connections and fluidic modules would be robust enough to withstand the added stress due to any further bending on the fluidic connection as the flow cell is moved, it is not recited in the claim that the flexible connection has repeated motions nor a specific distance that the flow cell is moved. The robustness of the flexible connector is not being claimed. How is the robustness of the fluidic connections measured? Would the connector need to withstand one hundred bends? More? Less? As there are no limitations in the claims that describe the robustness requirements of the flexible connection, the thin film fluidic connections of Shaikh are understood to be capable of movement when the flow cell is moved. Applicant does describe on page 20 that burst pressure is a measure of robustness. However, the limitations regarding burst pressure do not appear in the independent claims and are described in dependent claims 33 and 35-36.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant arguments on pages 15-16, Examiner was using Banerjee and Fluor-A-Pure to teach that Banerjee does teach a flexible tubing, where it is stated that this combination does not teach a laminate stack where Shaikh was then brought in to teach the laminate stack. Therefore, the dimensions of the claimed laminate stack should not be compared to the tubing of Banerjee as the tubing of Banerjee has been replaced with the thin flexible connection of Shaikh. 
Further regarding Applicant arguments on pages 16-17, it is noted that Examiner is referencing paragraph [0108] of Banerjee, not paragraph [0109]. [0108] of Banerjee recites “The flowcell and flowcell holder can be situated upon a movable stage or platform. Such stage optionally is adjustable along, X, Y, and Z axes. This allows fine scale height and placement adjustment of the flowcell in relation to the lasers, camera, lens optics, etc, and allows the surface of the flowcell to be kept in focus relative to the imaging device. Furthermore, the movable stage can optionally allow the flowcell to be moved back and forth between the heating/cooling component and the optic/laser component…” The flowcell and flowcell holder of Banerjee are moving in X, Y, and Z axes, where it is an alternative that the stage is an XY stage with no vertical setting and instead that the lens objective and heating/cooling elements are movable. Applicant argues that Banerjee is silent as to whether or not the tube 1040 is connected to the “XY stage” 1050 and that it is entirely feasible that tube 1040 may not bend and move with the movable stage 1050 in the same way that flow cell 1020 moves with the stage 1050. Examiner respectfully disagrees. It is seen in Figure 10A of Banerjee that the tube 1040 connects to the flowcell holder 1010, where [0109] of Banerjee states that the flowcell 1020 and flowcell holder 1010 are mounted on XY stage 1050 and reagents are introduced into the flowcell via tube 1040. As the flowcell 1020 and the flowcell holder 1010 are mounted on the XY stage 1050, and the reagents are introduced into the flowcell via tube 1040, and from Figure 10A that shows the tube 1040 connected to the flowcell holder 1010, it is uncerstood that the tube 1040 will move with the movable stage 1050. Further, even though Banerjee does not show the XY stage 1050 moving locations in Figure 10A, the stage is still capable of moving. [0109] recites that the “flowcell can move to a position located under camera 1030 for imaging.” Therefore, Figure 10A is showing the movement of the Peltier device 1070 however this does not mean that the XY stage 1050 is incapable of moving. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796